Mrs. Mitchell brought suit in justice's court against N. B. Fisk to recover two mules of the alleged value of $200, and procured a writ of sequestration to be levied upon them. Fisk filed an answer, alleging that the mules were of greater value than $200, and that said value had been alleged to fraudulently obtain jurisdiction by the justice's court. He also asked that appellant Ford be made a party defendant, alleging that he had purchased the mules from Ford, and asked for judgment against Ford for $200 and for $3 a day after the mules were taken from him, in the event judgment should be in favor of Mrs. Mitchell.
When the case was called for trial in the justice's court, Fisk amended his pleadings by orally asking judgment against Ford for $200, and abandoning his claim of $3 a day for the use of said mules. Ford excepted to the pleadings of Fisk, and answered as follows: "For special answer herein, comes the defendant J. N. Ford, and says that the matter in controversy, as described and alleged in plaintiff's cause of action, upon which the defendant N. B. Fisk bases his cross-action against this defendant, exceeds in value, exclusive of interest, the sum of $200 — that is, that the reasonable market value of said mules, and the actual value thereof, is not less than $215, and that same is exclusively cognizable before the county court; that plaintiff has falsely and fraudulently alleged the value of said mules (being the subject-matter in controversy herein) to be the sum of $200, for the purpose of giving this court jurisdiction."
There was a judgment in the justice's court for appellee Mitchell against appellee Fisk for the mules, and judgment over in favor of Fisk against appellant Ford for $200, from which judgment Ford appealed to the county court. In the county court, Fisk filed a written answer, which consisted of exceptions to appellee Mitchell's petition, general denial, and a cross-action against Ford, asking to recover the value of said two mules, which he alleged to be $100 each, in the event judgment should be against him in favor of Mrs. Mitchell. Appellant again excepted to Fisk's cross-action, and alleged that Mrs. Mitchell had fraudulently represented the value of the mules to be only $200.
On trial of this case in the county court, all of said exceptions were overruled. The court instructed the jury, upon appellant's plea as to the value of said mules, that if they believed from the evidence that the reasonable market value of the mules at the time of the institution of this suit was more than $200, and that Mrs. Mitchell falsely and fraudulently alleged the value of said mules to be the sum of $200, for the purpose of giving jurisdiction to said justice's court, to find a verdict against her. The jury returned a verdict in favor of Mrs. Mitchell for the mules and in favor of Fisk against Ford for $200.
Appellant contends that the county court had no jurisdiction to try this cause. The verdict of the jury amounts to a special finding that said mules were of value not exceeding $200. It is true that appellee Fisk, in his original cross-action in the justice's court, sued Ford for $200, the value of said mules, and in addition thereto for $3 a day for the use of the same; but he amended his pleadings in said court and claimed only the sum of $200, and he filed a similar plea in the county court. Pleadings in the justice's court may be amended. R.S. art. 1005. The latest pleading in the justice's court determines jurisdiction. Railway Co. v. Hamilton, 108 S.W. 1002.
Finding no error in the record, the judgment of the trial court is affirmed.
Affirmed. *Page 363